PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/251,526
Filing Date: 18 Jan 2019
Appellant(s): Briggs et al.



__________________
Tina M. Dorr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Response to Arguments of Hindsight Rejection (Pages 8-10 of Brief):
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellants argues that the claimed combination of precursors could only be derived through hindsight because primary reference Al-Rashid teaches a “non-limiting” number of precursors is not persuasive because Al-Rashid does teach a finite list of precursors. As argued by appellant, Al-Rashid teaches a list of 33 suitable precursors which included 1,1-dimethyl-1-silacyclopentane, which reads on the required second precursor of the claims. Thirty three is a finite number and Al-Rashid does provide a teachings of combining the disclosed precursors with other precursors. The argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Response to Arguments that Canaperi teaches away from combining (Pages 10-11 of Brief):
Appellant argues that because Canaperi teaches that the disclosed precursor can be used alone as a “single-precursor” and therefore teaches away from combining the precursor with other precursors is not persuasive because Canaperi does not explicitly teach away from combining the taught precursor with other precursor and ignores the teachings of Al-Rashid. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Though Canaperi teaches that the precursor could be used alone and teaches an embodiment substantially free of a second precursor, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, Canaperi does not explicitly teaches away from combining the disclosed precursor with other precursors and therefore "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). As was discussed in the previous Office Actions, both Al-Rashid and Canaperi taught forming a porous dielectric film through chemical vapor deposition using porogenated precursors. Therefore, both the precursor of Al-Rashid and Canaperi were suitable for the same purpose and it would therefore have been obvious to have combined them.
Furthermore, in response to appellant's argument that Al-Rashid requires certain preferred properties for the formed dielectric film, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As was discussed in the previous Office Actions, Al-Rashid teaches having combined the disclosed precursors which other known precursors and Canaperi teaches that the disclosed precursor enhanced the electrical time dependent dielectric breackdown and mechanical properties of the formed film. Therefore, there was motivation to combine the references and a reasonable expectation of success in the combination.

For the above reasons, it is believed that the rejections should be sustained.

/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                
                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.